DETAILED ACTION
	Applicant’s amendments to the claims, filed on 7/21/2021, were received. Claims 1, 15, and 25 were amended. Claim 26 was canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please rejoin claims 15 and 19.


Please cancel claim 27.


Claim 1 (Amended): please amend as follows:
	amend “arc” to read as “arcs” in the expression “so that both of a movement track of the adhesive outlet of the coating head and a movement track of the light outlet of the precuring light source are arcs” in lines 12-13;
in the first direction such that directly adjacent to the light outlet on a side of the coating head[,] on which the precuring light source is fixed” in lines 22-24.

Claim 15 (Amended): please amend as follows:
	amend “simutaneously" to read as “simultaneously” on Pg. 4, line 19;
	amend “arc” to read as “arcs” in the expression “so that both of a movement track of the adhesive outlet of the coating head and a movement track of the light outlet of the precuring light source are arcs” on Pg. 4, lines 19-21;
	amend “in the coating the liquid photocurable adhesive on the substrate to be coated with the coating head” on Pg. 5, lines 3-4;
	amend to read as “wherein the liquid photocurable adhesive channel is provided in a non-center position of the coating head in the first direction such that directly adjacent to the light outlet on a side of the coating head[,] on which the precuring light source is fixed” on Pg. 5, lines 23-25.

Claim 19 (Amended): please amend to read as “in the coating the liquid photocurable adhesive on the substrate to be coated with the coating head” in lines 2-3.

Claim Interpretation
Claim limitation “moving mechanism/rotating mechanism” in claims 1, 8, 9, 15, 19, and 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. mechanism” coupled with functional language “moving/rotating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8, 9, 15, and 25 has/have been interpreted to cover “a joint” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Drawings, Figs. 3-6). (Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

Claim limitation “moving mechanism/propelling mechanism” in claims 1, 8, 15, 19, and 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “moving/propelling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8, 15, 19, and 25 has/have been interpreted to cover “a lead 

	
Claim limitation “light source” in claims 1, 2, 3, 4, 5, and 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “light(ing)” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 4, 5, and 10 has/have been interpreted to cover “a laser emitter or curing lamp” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., 0054-0055).

Election/Restrictions
Claims 1-5, 8-15, 19, and 25 are allowable. The restriction requirement set forth in the Office action, mailed on 5/15/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15 and 19, directed to a method for coating a liquid photocurable adhesive with a liquid photocurable adhesive coating device, are no longer withdrawn from consideration because the claims require all of the limitations of allowable independent claim 1. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
	The claim objection on claim 1 is withdrawn since the claim was amended to comply with 37 CFR 1.121(c).

Claim Rejections
	The claim rejection under 35 U.S.C. 112(b) on claim 25 is withdrawn since the claim was amended. The claim rejection under 35 U.S.C. 112(a) on claim 26 is withdrawn since the claim was canceled. The claim rejections under 35 U.S.C. 103 are withdrawn since independent claim 1 was amended.


Reasons for Allowance
Claims 1-5, 8-15, 19, and 25 are allowed. The invention of independent claim 1 is drawn to a liquid photo-curable adhesive coating device. The invention of 
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claims 1 and 15, the device further comprises a coating head moving mechanism, wherein, the coating head moving mechanism is connected with the coating head, and includes a rotating mechanism configured to rotate the coating head, the coating head includes a liquid photo-curable adhesive channel, the liquid photo-curable adhesive channel includes an adhesive outlet, the pre-curing light source includes a light outlet, the rotating mechanism is configured to drive the coating head and the pre-curing light source to rotate simultaneously, so that both of a movement track of the adhesive outlet of the coating head and a movement track of the light outlet of the pre-curing light source are arcs, the liquid photo-curable adhesive channel is provided in a non-center position of the coating head in the first direction such that the adhesive outlet is directly adjacent to the light outlet on a side of the coating head on which the pre-curing light source is fixed.
Support for the allowable subject matter can be found in Figs. 1 and 7-8a,b of Applicant’s Drawings and the description thereof (Spec., para 0060-0063, 0078-0088).
Although combining coating heads with curing devices is known in the art, the prior art fails to teach the particular design of Applicant’s invention as recited in the allowable subject matter. The method of independent claim 15 requires all of the limitations of independent claim 1. Thus, the method of independent claim 15 is allowable for the same reasons mentioned above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717